DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on 6/21/2022 is acknowledged.
Claims 4-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a method of preparing a cell population comprising adherent stem cells having characteristics: (a) positive expression of PLIN2 and NEFM gene; and (b) the relative expression of PLIN2 gene over SDHA gene is 1.5 or more. The dependent claims are directed to the relative expression level of NEFM gene over SDHA gene being less than 0.02, or PLIN2 gene over NEFM gene being 250 or more.
The claims disclose a step of obtaining a cell population having the characteristics and the cell population would have automatically comprise “adherent stem cells”.
The instant specification discloses various different sources of the adherent stem cells, however, there is only one example that satisfies the characteristics (a) and (b) above, which is those from MSC cell population from a fetal membrane or a placenta as shown in the examples (i.e. fetal appendage; or amniotic MSCs). However, the scope of the instant claims is broader than just an amniotic MSCs but it encompasses any adherent stem cells from different sources and those genetically engineered to express PLIN2 gene, for example. 
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of obtaining a cell population having the characteristics of (a) positive expression of PLIN2 and NEFM gene; and (b) the relative expression of PLIN2 gene over SDHA gene is 1.5 or more; and the relative expression of NEFM gene over SDHA gene being less than 0.02, or PLIN2 gene over NEFM gene being 250 or more. The active step of the claimed method is “obtaining” the cell population without limiting any particular means. Under the broadest reasonable interpretation, the claims are focused on the adherent stem cells having those characteristics, and there is no active step directed to how to obtain the claimed cells in terms of active steps involved in the method. Thus, the process claims of the instant application reciting a nature-based product are viewed such that there is no difference in substance from a product claim, and thus, the claims are subjected to the markedly different analysis for the recited nature-based product (see MPEP§2106.04(c)(I)(C)). According to the instant specification, the adherent stem cells (MSCs) having the claimed characteristics can be obtained from a fetal appendage of a donor, a naturally occurring tissue (see Examples), and thus, the claimed cells are present in vivo and thus, the claimed cell population is a naturally occurring product, a judicial exception.  
This judicial exception is not integrated into a practical application because the claims do not disclose any other element or limitation that integrates the naturally occurring product to any practical application other than the ratio of genes in the cells, which is a natural phenomenon. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element other than the cell population having the claimed characteristics.
Thus, the instant claims are not directed to an eligible subject matter under 35 USC §101.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) or (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Umezawa et al. (WO2006/078034).
	The instant claims are interpreted as a method obtaining a cell population comprising adherent stem cells and the cells having characteristics of (a) positive expression of PLIN2 and NEFM gene; and (b) the relative expression of PLIN2 gene over SDHA is 1.5 or more.  Based on the disclosure of the Examples in the instant application, MSCs from fetal appendage (e.g. amniotic MSCs) would read onto the cell population and the MSCs isolated and cultured as shown in Examples have a cell population satisfying the claimed characteristics.
	Umezawa et al. teach a population of amniotic MSCs isolated from a fetal appendage (Abstract; Claim 1 and 16 at p.1; para. 1 at p.2, para. 31 at p.4; para. 201 at p.17).
	While Umezawa et al. do not particularly teach the expression of PLIN2 gene and NEFM gene, and the relative expression level of PLIN2 gene being 1.5 or more compared to SDHA gene; NEFM gene over SDHA gene being less than 0.02, or PLIN2 gene over NEFM gene being 250 or more, however, it is submitted that it is the inherent feature of the MSCs isolated from a fetal appendage according to the instant examples.
The instant specification shows that the cell population of amniotic MSCs from multiple donors (Donors A-G) satisfy the claimed characteristics of (a) and (b) as shown in Examples. Therefore, it is expected that the MSCs derived from amnion would necessarily possess identical characteristics as the claimed cell population. Since Umezawa et al. teach a method of isolating amniotic MSCs from fetal appendage, the amniotic MSCs of Umezawa et al. would inherently possess the characteristics of the claimed cells. 
M.P.E.P. §2112 states that “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” 
	Thus, the method of isolating the amniotic MSCs as taught by Umezawa et al. would anticipate the claimed invention. Alternatively, it would have been obvious to a person skilled in the art that an MSC population from amnion aseptically would have the identical features/characteristics as claimed.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632